Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mark Witham on September 1, 2021.

2.	The application has been amended as follows: 
	
In claim 8, line 10 after “marker enables differentiation”, “between” has been deleted; and then after “of the endothelial-derived microvesicle”, “and” has been deleted and --from-- has been inserted therefor.
In claim 8, line 13 after “measuring a level of”, --the-- has been inserted; and then after “endothelial-derived microvesicles”, --which bound to the at least one differential binding partner-- has been inserted.

In claim 8, line 24 after “providing”, --to the patient suffering from cirrhosis-- has been inserted; then after “a treatment”, “if” has been deleted and --for-- has been inserted therefor; and then after “hepatocellular carcinoma”, “is” has been deleted and --when-- has been inserted therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest determining whether a patient suffering from cirrhosis is at risk of developing hepatocellular carcinoma (HCC) using endothelial-derived microvesicles (eMVs) as a sole indicator of HCC having cell surface markers that are bound by antibodies that are specific for the cell surface markers of the eMVs which are not present in other microvesicles derived from other cells including leucocytes, platelets, and hepatocytes.  The measured quantitative level of the eMVs in the cirrhosis subject is distinguishably higher than predetermined threshold values; thereby, providing indication of risk of developing HCC; monitoring the subject using imaging procedure to confirm HCC; and treating the subject for HCC.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



September 3, 2021